EXHIBIT 10.01

 

Commercial Agreement

 

April 29, 2015

 

The sale and purchase of goods between ALIMENTOS KAMUK INTERNACIONAL (COSTA
RICA) S.A., with corporate ID number 3-101-031116, herein identified as
“Seller”, and FWF HOLDINGS, INC., herein identified as “Buyer”, will be governed
by the following terms and conditions:

 

1. Payment:

 

 

a.

For the first purchase order, the purchase price must be paid in whole in
advance. No exceptions apply.

 

 

   

b.

Regarding the second order and all orders after that one, 50% of the purchase
price will be paid in advance (according to the pro-forma invoice amount) and
the outstanding 50% may be paid 30 calendar days from the date of departure from
Costa Rica (shipment document date). In cases when the Buyer requests to
postpone shipment, the 30-day credit will apply as of the originally stipulated
delivery date.

 

 

   

c.

Revisions in the percentage of payment in advance may apply, at Seller´s
discretion, when trade relationship exceeds US$100,000.00 per year. Nonetheless,
credit days will not exceed 30 calendar days.

 

 

   

d.

Payment will be made by wire transfer. Payments by check are not allowed. All
bank charges (commissions) in origin and destination must be paid by Buyer.
Seller must receive in its bank account the full amount stated in the Buyer’s
account statement.

 

 

   

e.

If there are late payments, new purchase orders will not be processed nor
complete orders shipped.

  

2. Delivery Terms:

 

 

a.

Seller has a delivery lead-time of 30 calendar days from the moment it confirms
receipt of the purchase order. For the purposes of this document, delivery means
to load the container(s) in Seller’s warehouse.

 

 

   

b.

The Buyer agrees to a 5% variation from the original quantities in the purchase
order, expressed in cases, with a maximum variation of 75 cases.

 

 

   

c.

Minimum production is a full pallet of the same product. No exceptions apply.

 

 

   

d.

For delivery and in regards to Seller’s responsibilities, the commercial term is
EX WORKS. Seller is not responsible for the handling or damaging of the product
once it is loaded in a transportation unit (container). Additionally, Buyer
shall pay for freight and/or insurance costs. However, Seller will take care of
the customs paperwork in Costa Rica, charging US$100.00 for this documentation.
Additionally, Buyer will be charged for courier costs if Buyer requires signed
original documents.

 

 

   

e.

Seller reserves the right to accept or reject changes and/or revisions to
purchase orders. If the order has not been produced, Seller will do its best to
adjust the order to the Buyer’s convenience.

 

 
1


--------------------------------------------------------------------------------




  

3. Pricing Policy

 

 

a.

Annual increases: There will be a 5%-7% annual price increase obeying general
increases in production costs and raw materials.

 

 

   

b.

Extraordinary increases will apply in case of unforeseen variations in the cost
of raw materials or services with valid justification and proof.

 

 

   

c.

Volume Discounts: Discounts are negotiated starting from 10 pallets of a single
product.

 

 

   

d.

Incoterms: EX WORKS (the purchase price covers the making of the product but
does not include additional elements such as transportation, handling,
insurance, etc.)

 

 

   

e.

Prices are always quoted in US dollars.

  

4. Buyer’s Property

 

 

a.

Product formulations will be Buyer’s property only when Buyer has granted said
formulations.

 

 

   

b.

Packaging Materials: All packaging material design will be Buyer’s property and
will be used by Seller only for Buyer’s products.

  

5. Printing Format and Shelf Life

 

 

a.

The Buyer must provide the relevant information regarding the expiration date
and any additional text to print on bottles. It is mandatory to include the lot
number assigned by Seller.

 

 

   

b.

Seller will guarantee the product for one (1) year shelf life. If the Buyer
wants to extend the warranty, it can be printed on the bottle, however, the
Buyer will be held responsible for all damages, claims and returns of any kind
after the first twelve months, and Buyer will indemnify, defend and hold Seller
harmless in all of these situations.

 

 
2


--------------------------------------------------------------------------------




 

6. Packaging Material

 

 

a.

Buyer must supply the artwork for the labels, according to specifications given
by Seller to ensure proper labeling during production.

 

 

   

b.

The cost of the labels will be included in the product purchase price if the
order is 2 pallets or more per product, otherwise, Seller can provide the
printing service but the label cost will be charged to Buyer's account.

 

 

   

c.

Customized material: If the Buyer requires custom-made shrink bands, bags or
printed carton boxes, the cost should be covered by the Buyer.

 

 

   

d.

Labels, paper necks, shrink bands, stickers and other packing material sent by
the Buyer will remain in Seller’s custody and responsibility for a 3-years
period from receipt in Seller’s warehouse. After said period, Seller is not
responsible for material deterioration. Seller is authorized to dispose
packaging material after 5 years of storage.

 

 

   

e.

The Buyer must cover all of the customs clearance, taxes or charges incurred
when importing the packaging material.

 

 

   

f.

Changes in labels: For each product, the Seller shall keep labels in stock for
at least three future purchase orders, calculated on the basis of the average of
the last three orders. Buyer must inform Seller of changes in labels three
purchase orders in advance. If the Buyer wants to use the new label at an
earlier time, the cost of the unused stock must be reimbursed to Seller by
Buyer.

  

7. Applicable Law

 

This agreement shall be construed and interpreted according to the laws of the
Republic of Costa Rica. The Convention for the International Sale of Goods
(CISG) will not be applicable to interpret the terms of this agreement.

 

8. Arbitration

 

Any and all disputes, claims, differences, disputes or controversies arising out
of or in relation to any aspect of this document, its performance, liquidation,
interpretation, validity or any breach thereof, shall be resolved through
arbitration before the Conciliation and Arbitration Center of the Costa Rican
Chamber of Commerce (CCA) and in accordance to the Arbitration Rules of such
center to which the Buyer hereby agree to submit voluntarily and unconditionally
and claim knowledge thereof. The arbitration tribunal will be composed by three
arbitrators who will decide at law, being able each of the Parties to choose one
member, and the outstanding member, who will serve as President of the
arbitration tribunal, being appointed by the CCA. The award rendered pursuant to
such arbitration shall be in writing and will be final, binding and conclusive
between the parties. The award shall have no further recourse, except for those
provided for review and nullity. Once the award is rendered and is final, it
will produce the effects of res judicata and the parties must comply with the
award without delay. Costs related to the arbitration procedure and arbitrators
shall be borne by the parties in equal proportion as the arbitration procedure
advances, unless the arbitration tribunal decides otherwise. The laws of Costa
Rica shall govern the conflict.

 

 
3


--------------------------------------------------------------------------------




 

9. Severability

 

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.

  

10.  Excuses for Non-Performance

 

Seller will be excused from the obligations of this agreement to the extent that
performance is delayed or prevented by any circumstances reasonably beyond its
control, force majeure, acts of God, strikes or other labor trouble,
inconveniences or interruptions in transportation that may affect the delivery
as agreed herein, or compliance with any law, regulation, order, recommendation,
or request of any governmental authority.

  

11.  Entire Agreement

 

This document constitutes and expresses the entire agreement between Seller and
Buyer as to all the matters herein referred to. All previous discussions,
promises, representations and understandings relative thereto among the Parties
are thus inapplicable.

  

12.  Confidentiality

 

Parties hereto agree that the terms and conditions of this agreement shall
remain strictly confidential. The Parties agree that all information received
and studied for the purposes of this agreement shall only be used to properly
access this transaction and shall refrain form disclosing this information to
any third party.

  

Accepted By:

 

BUYER: Nami Shams, President, FWF Holdings Inc.

 

Date: April 29, 2015

 

 

4

--------------------------------------------------------------------------------

 